Citation Nr: 1521934	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD) in excess of 30 percent for the period from November 1, 2006.

2.  Entitlement to an increased disability rating (or evaluation) for head injury with headaches and history of post-concussion syndrome (a headache disability) in excess of 10 percent for the period from November 1, 2006.


REPRESENTATION

Appellant represented by:	Robert E. Norton, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1986 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Roanoke, Virginia.  A copy of the hearing transcript has been associated with the physical claims file.

In August 2011, the Board granted an initial 30 percent rating, but no higher, for PTSD for the entire initial rating period from November 1, 2006.  The Board remanded the issue of an increased rating for a headache disability for additional development, including to obtain additional VA treatment records.  The additional development has been completed and the issue of an increased rating for a headache disability has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the August 2011 Board Remand is included in the Duties to Notify and Assist section below.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's August 2011 decision on the issue of a higher initial rating for PTSD was identified as having been potentially affected by an invalidated rule relating to the duties of the undersigned Veterans Law Judge while conducting the April 2011 Board hearing, notwithstanding that the August 2011 Board decision favorably cited to Bryant v. Shinseki, 23 Vet. App. 488 (2010), stated that the hearing officer duties applied to the Veterans Law Judge, and stated how the Veteran was aware of the evidence needed to substantiate a higher rating on appeal.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to have the prior Board decision partially vacated to the extent that it did not grant a rating in excess of 30 percent for PTSD, and indicated that he wanted a new Board hearing and a new Board decision to be issued.  

In June 2014, the Board partially vacated the August 2011 decision only to the extent the Board denied an initial disability rating for PTSD in excess of 30 percent, notwithstanding that the June 2014 Board decision purported to fully vacate the August 2011 Board decision.  Although the June 2014 Board Order to Vacate purported to vacate the prior August 2011 Board decision even to the extent it granted a 30 percent initial disability rating for , such purported complete vacation of the August 2011 Board decision to the extent the Board granted a higher rating from 10 percent to 30 percent is void ab initio as beyond the legal authority granted by the settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs to "remedy any harm" or "harms caused by VA's failure to abide by its commitment to cease applying" an invalidated amendments to the Board hearing regulation.  By definition, the grant of a 30 percent rating cannot constitute "harm" of any kind.  

Vacating the grant of a 30 percent rating is inconsistent with the due process concerns that the settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs was designed to address.  The settlement agreement aimed to "remedy any harm" caused by VA's failure to appropriately follow Board hearing procedures; a grant of 30 percent rating by definition does not constitute harm, so does not invoke the remedy agreed upon in the settlement agreement.  The settlement plan recognized that Board decisions resulting in a "full grant of relief" would not require notice of potential hearing procedure errors.  The implication is that a full grant of the benefit would not be vacated because no actual or potential harm had occurred where there had been a full grant of benefit.  The settlement agreement did not expressly address partial grants of benefits, but implicitly did address such Board decisions by aiming to "remedy any harm" or "harms" caused by VA's failure to follow Board hearing procedures.  The Board's August 2011 grant of 30 percent rating does not, and cannot, constitute actual or potential "harm" by the grant of the 30 percent rating; the only potential for harm was for a rating in excess of 30 percent.  Just as no harm could have resulted from a full grant of relief, a partial grant of relief does not result in harm to the extent that relief has been granted.  The goal of Bryant notice to identify potentially missing evidence is rendered superfluous in situations where there is already sufficient evidence in the record to grant the 30 percent rating.  Notifying a veteran of the evidence needed to obtain a 30 percent rating when there is already evidence sufficient to grant a 30 percent rating would be a meaningless procedural exercise rather than an exercise of jurisdiction pursuant to adjudication of an actual "question" of law or fact before the Board.  See 38 U.S.C.A. § 7104 (West 2014).

Fully vacating the August 2011 Board decision to grant a 30 percent rating for PTSD, rather than only partially vacating the Board decision to deny a rating in excess of 30 percent, also would violate fundamental principles of due process, and would vitiate the finality of a Board decision granted based on evidence that was of record without finding error in the Board decision that granted the benefit.  

Procedural safeguards to ensure due process, such as the right of a veteran to be notified of the evidence needed to substantiate a claim, are not violated when a veteran is granted the benefit sought.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It follows that a Board decision providing a partial grant of the benefit sought (to 30 percent) does not include a due process deficiency to the extent that the benefit has been granted.  

In this case, the June 2014 Board decision purporting to vacate the Board's August 2011 partial grant of relief to 30 percent rating for PTSD, because it would not be pursuant to the settlement agreement, would constitute a de facto reversal by another member of the Board of the partially favorable grant of higher rating of 30 percent by the Veterans Law Judge who conducted the hearing and issued the August 2011 Board decision.  Such a reversal of the partially favorable Board decision grant of 30 percent rating, because inconsistent with the settlement agreement and principles of due process, would constitute a reversal of Board decision without applying the proper legal standard.  Any reversal of another Board decision requires a finding that the August 2011 grant of higher initial disability rating to 30 percent constituted clear and unmistakable error (see 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 et seq).  

Consistent with the view that the August 2011 Board decision was only partially vacated, at the Board rehearing on February 24, 2015, the Veterans Law Judge identified the issue as entitlement to a higher initial disability rating than 30 percent for PTSD, and the Veteran and representative indicated agreement with the issue as stated.  

Moreover, the Board notes that, subsequent to and independent of the August 2011 Board decision, the RO readjudicated the issue of an increased rating for PTSD in July 2012.  The RO's July 2012 adjudication of the issue of rating PTSD (denial of rating in excess of 30 percent, which included findings that 30 percent rating was warranted) was an independent adjudication, not merely implementation of the Board's August 2011 decision to grant 30 percent.  The RO's readjudication of the issue represents a new decision, independent of the Board, that the Veteran's PTSD warranted a 30 percent rating.   

For these reasons, the Board now finds that the June 2014 Board decision purporting to completely vacate the Board's August 2011 decision in fact only partially vacated the Board's decision to the extent it denied an initial rating for PTSD in excess of 30 percent.  The net result is that the Board's August 2011 partial grant of an initial disability rating of 30 percent (from 10 percent) was not in fact vacated by the June 2014 Board decision.  Accordingly, the issue on appeal has been characterized as entitlement to a higher initial disability rating for PTSD in excess of 30 percent for the period from November 1, 2006 to comport with the partial grant of benefits to 30 percent provided in the August 2011 Board decision.  The net result is that the remaining issue on appeal is whether an initial disability rating in excess of 30 percent is warranted for PTSD.   

In February 2015, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Roanoke, Virginia, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.

The issue of entitlement to a higher initial disability rating for PTSD in excess of 30 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire increased rating period from November 1, 2006, the headache disability manifested an average of at least one characteristic prostrating attack per month.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire rating period from November 1, 2006, the criteria for an increased disability rating of 30 percent, but no greater, for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8045-8100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In an October 2007 letter sent prior to the initial denial of the claim in March 2008, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a January 2009 VA examination report, transcripts from the April 2011 and February 2015 Board hearings, and additional written statements from the Veteran and other lay witnesses.

The Veteran most recently testified at a hearing before the Board in February 2015 before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal, then asked questions regarding frequency of headaches, worsening of headaches including when reported worsening began, including increased medication for headaches, time lost from work due to headaches, whether the Veteran had lost income due to headaches (economic inadaptability), how the Veteran deals with the headaches at work, and suggested the Veteran quantify time lost from work due to headaches with evidence such as leave records from work. The Veteran's attorney indicated that a lay statement from the Veteran's wife would be obtained and submitted regarding the headaches.  The record was held open to allow the Veteran and attorney to obtain and submit additional evidence regarding headaches. 

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the service-connected headache disability, including the frequency and severity of headaches and any occupational impairment such as missed work and accommodations at work during the occurrence of headaches.  As the Veteran presented evidence of symptoms and functional impairments due to the headache disability, and considering the additional medical evidence reflecting the severity of the headache disability, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 
38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.

In January 2009, VA provided a headache disability examination through QTC Medical Services.  The Veteran provided a history of the headache symptoms to the VA (QTC) examiner and the VA examiner reported on the relevant disability rating criteria.  For these reasons, the Board finds that the January 2009 VA headache examination report is adequate and that no further medical examination or opinion is necessary to decide the issue of an increased disability rating for the service-connected headache disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the Board notes that the rating criteria for headaches is based on lay reporting of headache symptoms, including the frequency and severity of attacks, and occupational or economic impairment.  Given the volume of lay statements, both written and oral, already of record, there is ample evidence upon which to rate the service-connected headache disability.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Increased Rating for Headache Disability

Service connection for a headache disability was granted in an August 1994 rating decision, which assigned a 10 percent disability rating, effective March 30, 1994.  On November 1, 2006, VA received a claim for an increased rating without additional discussion regarding symptoms or worsening.  During the course of the appeal, the Veteran asserted that an increased rating in excess of 10 percent is warranted based on the strength and frequency of headaches.  See, e.g., April 2011 Board hearing at 17-23.

For the entire increased rating period from November 1, 2006, the service-connected headache disability has been rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case, Diagnostic Code 8100 is used for rating headache disabilities, while Diagnostic Code 8045 indicates the schedular rating criteria used to rate the residuals of a traumatic brain injury (TBI).  

In this context, the Board does not reach the question of whether disability ratings are warranted for other symptoms which may be attributable to a TBI.  Ratings for a TBI encompass a range of symptoms including cognitive impairment, emotional/behavioral dysfunction, and physical dysfunction; however, distinguishable symptoms, such as headaches, may be rated separately.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Here, the service-connected headaches have been rated separately.  Moreover, throughout the rating period on appeal, the Veteran's appeal for an increased rating in excess of 10 percent for head injury with headaches and history of post-concussion syndrome has focused on the frequency and severity of headaches.  For these reasons, the Board's analysis will follow the rating criteria used to rate headache disabilities.  

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

On review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether, for the entire increased rating period from November 1, 2006, the evidence more nearly approximates the criteria for an increased disability rating for headaches of 30 percent.  For the entire increased rating period from November 1, 2006, the service-connected headache disability has manifested an average of at least one characteristic prostrating attack per month.

VA examined the headaches in January 2009.  At that time, the Veteran reported an average of nine headaches per day, each lasting two hours.  The Veteran described how headaches did not prevent him from working, but did demand pain relief medication.

In an August 2009 VA Form 21-4138, the Veteran stated that migraines occur two to three times per week, and typically last two to three hours.  In a separate August 2009 letter, the Veteran's spouse (G.B.U.) described the Veteran's history with "frequent" headaches severe enough to cause the Veteran to lie down until pain dissipated.  

At the April 2011 Board hearing, the Veteran testified that headache frequency varies, but attested that severe migraine headaches occur at least twice per week, and up to four to six times per week.  April 2011 Board hearing transcript at 18-19.  The Veteran discussed taking several medications including hydrocodone, topiramate, and sertraline.  Id. at 19.  The Veteran denied missing any time at work due to headaches, but stated that he may lay his head down during times of severe pain.  Id. at 20, 23.

VA treatment records also include several of the Veteran's estimates regarding headache frequency.  In March 2009, the Veteran reported a history of three to four migraines per week.  During VA treatment in May 2009, the Veteran reported migraine headaches two to four times per week over the course of several years.  In August 2009, the Veteran stated that severe migraines occurred five to six times per month, and in a later record, two to four times per month.  In April 2011, the Veteran reported that migraines were stronger and lasting longer, and during a separate instance of treatment, indicated that prostrating attacks occurred, on average, once per month over the course of several months.  In October 2013, the Veteran reported three to four prostrating headaches per week, each lasting approximately one hour.

During the February 2015 Board hearing, the Veteran testified that headaches have been about the same over the last several years, but frequency had increased slightly since 2013.  February 2015 Board hearing transcript at 36-37.  The Veteran also testified that the headaches have not resulted in any leave without pay, and that he has been able to complete assigned tasks.  Id. at 37.

In sum, the lay and medical evidence demonstrates a fluctuating disability picture throughout the rating period from November 1, 2006, with estimates ranging from one prostrating migraine headache per month to four to six severe migraines per week (over 10 per month).  The Veteran has consistently managed headache pain with medication and occasional laying down, but has not missed any work due to headache symptoms.  Although the Veteran's estimates have been inconsistent, the lay and medical evidence supports finding an average of at least one characteristic prostrating attack per month over the course of the entire rating period from November 1, 2006.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the headaches are of such frequency and severity that they more nearly approximate the criteria for the 30 percent rating under Diagnostic Code 8100 for the entire increased rating period from November 1, 2006.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 38 C.F.R. §§ 4.3, 4.7, 4.124a.

The Board also finds that the weight of the lay and medical evidence is against finding that the service-connected headache disability has manifested very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, as required for a higher disability rating of 50 percent for any period.  The Veteran has reported on several occasions that the headache disability has not resulted in any missed work, and generally described an ability to complete occupational tasks with the assistance of medication, low lighting, and occasional head rest during periods of severe pain.  For these reasons, the Board finds that the weight of the evidence is against finding that the headache disability has been so severe so as to produce severe economic inadaptability.  As such, the Board finds that a higher 50 percent disability rating for the service-connected headache disability is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the headache disability, and no referral for extraschedular consideration is required.  Diagnostic Code 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.  The headache disability has manifested an average of at least one characteristic prostrating attack per month.  Based on this symptomatology, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are hyperpigmentation of the face, PTSD, degenerative arthritis of the lumbar spine, left knee tendonitis, tinnitus, hearing loss, right hip osteoarthritis, and cervical spine osteoarthritis.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected headache disability, and referral for consideration of extraschedular rating is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  The Veteran has not alleged, and the evidence does not suggest, an inability to secure (obtain) or follow (maintain) substantially gainful employment due to the headache disability, or the combination of all service-
connected disabilities; therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record or by the Veteran.  See Rice, 22 Vet. App. at 453-54.


ORDER

An increased rating of 30 percent for head injury with headaches and history of post-concussion syndrome, but no greater, for the entire rating period from November 1, 2006, is granted.


REMAND

Initial Rating for PTSD

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the appeal for a higher initial disability rating for PTSD.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

In the February 2015 appellant brief, the Veteran's representative indicated that the severity of the service-connected PTSD has worsened since the last VA psychiatric examination in February 2009, and specifically requested a new VA examination.  Given the passage of over six years since the February 2009 VA psychological examination, and indications from both the Veteran and the representative that PTSD symptoms have worsened over the last six years, the Board finds that a new examination is needed to provide VA with a clearer picture of the current severity of the PTSD symptoms.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); see also Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of an appellant if prior examination was too remote in time to adequately support a decision on appeal for an increased rating).

Accordingly, the issue of entitlement to a higher initial disability rating for PTSD in excess of 30 percent is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD or psychiatric disorders examination to assist in determining the current level of occupational and social impairment and symptoms due to the service-connected PTSD.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected PTSD should be reported in detail.

2.  After undertaking any additional development deemed appropriate, readjudicate the issue of a higher initial disability rating for PTSD in excess of 30 percent.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2014). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


